El Juez Asociado Señok Wolf,
emitió la opinión del tribunal.
Si bien existen varios señalamientos de error bay uno el cual estamos convencidos que debe originar una revocación bajo cualquier aspecto de las alegaciones y de la prueba, a saber, que el veredicto y sentencia son contrarios a la prueba. Discutiremos este señalamiento.
La acusación fué formulada por el delito de homicidio involuntario contra el acusado, que era el motorista de un carro eléctrico toda vez que él fué acusado en efecto colec-tiva o disyuntivamente, primero de negligencia por no haber parado el carro en-la parada 28, que se alegó era obligato-ria; segundo, al no tocar la campana, y, tercero, en la forma en que se ha ampliado o quizás ha de entenderse se-gún el pliego de particulares (bill of particulars) al haber corrido el carro a toda velocidad en el sitio en particular donde ocurrió el accidente.
En el juicio se demostró concluyentemente y aceptó la corte en sus instrucciones que la parada 28, donde el acci-dente tuvo lugar, no era una parada obligatoria, de modo que esa alegada afirmación de negligencia el jurado no te-nía derecho alguno a considerar, de acuerdo con la ley como le fué presentada.
La prueba de los testigos del G-obierno no fué satisfac-toria en cuanto al acto del acusado de pío tocar la campana. Ninguno de dichos testigos declaró categóricamente respecto a tal omisión en tocar la campana y uno de ellos manifestó que el sonido no podía ser oído dado el ruido que producía la guagua que allí había. La corte instruyó al jurado so-bre esta condición poco satisfactoria de la prueba, y no en-contramos que el gobierno presentara un caso suficiente en este sentido. Cualquier duda acerca de este punto creemos *196que debe disiparse por el análisis del siguiente o tercer cargo de negligencia.
El finado viajaba de San Juan a la Parada 28 én una guagua. Al llegar allí la prueba en substancia es que él pasó a la parte trasera de la guagua o, según algunos tes-tigos, al frente de la misma, sacó de allí su maleta y, al parecer, sin dar una mirada en una u otra dirección, cruzó frente al carro eléctrico que iba a toda velocidad. TTn tes-tigo manifestó que el interfecto iba mirando hacia el suelo.
La prueba tiende a demostrar que la parada 28 no es un sitio urbanizado donde, de no haber una razón legal para parar o reducir su velocidad, el carro tiene derecho a correr a toda velocidad. Olavarría v. Porto Rico Railway, Light & Power Co., 26 D.P.R. 645; Morales v. Porto Rico Railway, Light & Power Co., 27 D.P.R. 769. La razón para ir rebajando la velocidad o parar, entre otras, pueden ser las condiciones actuales que puedan claramente observarse, como, por ejemplo, una aglomeración de personas o vehícu-los, o la presencia de una persona en la vía.
En cuanto a la presencia de una persona en o cerca de la vía, la prueba es clara de que el motorista no vió real-mente al interfecto, o ninguna posición de peligro por parte de este último hasta que ya era demasiado tarde para parar el carro. • En este caso no podía surgir ninguna negligen-cia por la falta en observar la vía.
Considerado el hecho de que el carro tiene derecho a co-rrer a toda velocidad en la parada 28, la probabilidad o po-sibilidad de que alguna persona cruce la vía debe ser .razo-nablemente aparente, o estar dentro de la acostumbrada ex-periencia de un motorista en ese lugar. Tal experiencia o deber no fué probado por el gobierno.
En el caso de Vidal v. Porto Rico Railway Light & Power Co., 32 D.P.R. 769, indicamos que un sitio en particular, aun en la servidumbre de vía (right of toay) de una compañía de trenes, puede ser de tal modo usado o cruzado por el público, que aumente el deber de tener cuidado por *197parte de un motorista, pero la prueba no nos convence de ■que la parada 28 era tal sitio. Un testigo manifestó que el sitio era susceptible de aglomeración de gente a la bora del tren, pero no babía prueba aquí de la existencia de tal aglomeración al ocurrir el accidente. Ni siquiera el peli-gro para las personas que desean entrar o salir del tren en este sitio en particular quedó demostrado. No bay nada que demuestre que las guaguas siempre paraban en una forma determinada o en un lugar particular de donde hu-biera de temerse peligro. No tenemos ninguna vacilación en decir que no bubo prueba para someter al jurado, nin-guna prueba de la cual el jurado tenía derecho a inferir que el acusado babía sido culpable de alguna violación de un deber que la condición de la ley le impone.
Hemos dado a esta discusión, tal vez, más amplitud que lo que Realmente justifica el estado de las alegaciones. El acusado solicitó un pliego de particulares (bill of particulars) y la moción fué declarada con lugar.' En cuanto a este ter-cer cargo que hemos estado considerando, el pliego de par-ticulares decía:
“3. Que el motorista pasó a toda velocidad no obstante ser la parada obligatoria y un sitio de tráfico público por donde el inter-fecto. como cualquier ciudadano, tenía derecho a pasar.”
De modo que, en realidad, el acto de negligencia impu-tado fué en no rebajar la velocidad debido al carácter obli-gatorio alegado de la parada. 28. El caso, como ha sido demostrado por el interrogatorio de los testigos, fué una tentativa por probar la naturaleza obligatoria de la parada. En el pliego de particulares no se alegó ningún deber general por razón de las circunstancias especiales.
El apelante alegó haberse cometido error debido a la insuficiencia de la acusación en seguir las palabras genera-les del estatuto. Hemos considerado estos particulares en el caso de El Pueblo v. Parkhurst, 29 D.P.R. 920, y El Pueblo v. Piñero, 31 D.P.R. 1. Además, el pliego de partícula-*198res hacía más amplia la acusación y las deficiencias de este pliego de particulares, creemos, que son detalles que podían ser subsanados por el veredicto. Que la prueba no tendió a sostener la acusación como £ué ampliada, es nuestra ver-dadera razón para la revocación.
El apelante promueve la cuestión de jurisdicción de la corte debido a la alegada vigencia de la ley No. 41 de 1921, (p. 287), y por tanto de la jurisdicción de la Corte de Dis-trito de San Juan, Segundo Distrito. La mayoría lia soste-nido la suficiencia de esta ley en el caso de Toro et al. v. Corte de Distrito de San Juan, 30 D.P.R. 542 y los casos su-cesivos. Si esa ley era nula parecería que la Corte de Dis-trito, Segundo Distrito, tenía jurisdicción del delito por ra-zón de la anterior constitución de esa corte. De todos mo-dos, como estamos ordenando una absolución no es necesa-ria mayor consideración del asunto.

La sentencia debe ser revocada y absuelto el acusado.